      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 03-20013-01-JWL
                                       )
DONALD JOHNSON, JR.,                   )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       This matter comes before the court on the defendant’s emergency motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 364). For the reasons

set forth below, the court grants the motion. The court reduces the defendant’s sentence

to time served and the defendant will begin serving his previously imposed term of

supervised release.1



       I.     Procedural History

       In July 2003, the defendant Donald Johnson, Jr. pled guilty to conspiracy to possess

with intent to distribute crack cocaine, possession with intent to distribute crack cocaine,

and being a felon in possession of a firearm. The court sentenced the defendant to a 292-



1
 The United States Probation Office has reviewed and approved the defendant’s home
plan.
      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 2 of 7




month term of imprisonment. The defendant is presently incarcerated at the minimum

security satellite camp at USP Leavenworth and his present projected release date is

September 1, 2023. He has been in custody since his arrest in December 2002.



       II.    Analysis

       The defendant seeks relief pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute

allows a defendant to bring a motion for reduction of a term of imprisonment “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier.” See id.

The government concedes that the defendant has exhausted his administrative remedies

such that the court has jurisdiction to consider the motion on its merits.

       The moving defendant bears the burden of establishing that “compassionate release”

is warranted under Section 3582(c)(1)(A), and a court exercises its discretion in ruling on

such a motion. See United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29,

2020) (Lungstrum, J.) (citing cases).

       Section 3582(c)(1)(A) provides that a court may reduce a sentence if it finds, after

considering applicable factors from Section 3553(a), that (a) extraordinary and compelling

reasons warrant the reduction and (b) the reduction is consistent with the applicable policy

statement issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A). To

address this statutory provision, the Sentencing Commission promulgated the policy

statement found at U.S.S.G. § 1B1.13, which adds the requirement that the defendant not

                                              2
      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 3 of 7




be a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may

exist. See id. applic. note 1. In this case, the court looks to subdivision (D), known as the

“catchall” provision, which provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).

See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the

Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant

relief under the statute. See Jackson, 2020 WL 2812764, at *3.

       The defendant argues that extraordinary and compelling reasons for immediate

release from prison exist because his medical conditions (severe obesity, prediabetes for

type 2 diabetes, and severe obstructive sleep apnea) place him at a high risk of serious

illness or death from COVID-19. The government concedes that the defendant’s medical

conditions, particularly his severe obesity, constitute extraordinary and compelling reasons

sufficient for this court to consider early release under the statute. Nonetheless, the

government opposes the motion on the grounds that the § 3553(a) factors weigh against


                                             3
      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 4 of 7




early release in light of the nature and seriousness of the defendant’s offenses and to

provide just punishment for those offenses. As highlighted by the defendant in his reply,

then, the sole question before the court is whether the § 3553(a) factors outweigh the risks

to the defendant’s health if he remains incarcerated for the 35 months remaining on his

sentence.

       The court concludes in its discretion, for the reasons set forth below, that the §

3553(a) factors weigh in favor of early release when measured against the risk to the

defendant’s health if he remains in custody. Without question, the defendant’s underlying

health conditions place him at a higher risk with respect to the COVID-19 coronavirus.

The defendant is six feet tall and weighs 344 pounds, resulting in a body mass index of

46.6 and placing the defendant well into the category of being morbidly obese. The CDC

lists obesity as a condition that increases the risk of severe illness from COVID-19. See

CDC, Coronavirus Disease 2019 (COVID-19): People of Any Age with Underlying

Medical        Conditions,       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed October 6, 2020). And in

its most recent guidance, the CDC noted that “strong and consistent” evidence from

medical studies have shown that obesity is in a category of conditions that present the

greatest risk of serious illness from COVID-19. See CDC, Evidence Used to Update the

List of Underlying Medical Conditions that Increase a Person’s Risk of Severe Illness from

COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence

-table.html (last accessed October 6, 2020). Consistent with this guidance, courts have

frequently found obesity as a significant factor warranting early release. See United States

                                             4
     Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 5 of 7




v. Rivera, 2020 WL 5105090, at *3 (E.D. Mich. Aug. 31, 2020) (granting motion for

compassionate release where defendant had body mass index of 41.1 as well as sleep apnea

requiring use of CPAP machine and defendant had served “large majority” of his sentence);

United States v. Leverette, 2020 WL 4057425, at *1, 3 (E.D. Wis. July 20, 2020) (granting

motion for compassionate release where defendant, among other things, was significantly

overweight and suffered from sleep apnea requiring use of CPAP machine; defendant had

served 22 years of 30-year sentence and had no disciplinary issues in custody); Baldwin v.

United States, 2020 WL 4925669, at *7-8 (D. Md. Aug. 21, 2020) (granting motion for

compassionate release where defendant suffered from several medical conditions including

prediabetes and uncontrolled hypertension); United States v. Reads, 2020 WL 2572280, at

*3 (E.D. Mich. May 21, 2020) (ordering compassionate release of 33-year-old inmate with

severe obesity, severe obstructive sleep apnea, hypertension, and “prediabetes”).   As

these cases reflect, the defendant’s obstructive sleep apnea, which requires the use of a

CPAP machine, and his prediabetes diagnosis clearly contribute to the defendant’s

increased risk of severe illness if he were to contract COVID-19. In short, the defendant’s

underlying health conditions provide an extraordinary and compelling reason for relief in

this case, as the government candidly recognizes in its response.

       The policy statement in Guideline Section 1B1.13 requires that the defendant not be

a danger to the safety of another person or the community. As the defendant highlights, he

has maintained a clean disciplinary record while in BOP custody. The court also notes that

the defendant is presently in a minimum security camp. Significantly, the government



                                            5
      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 6 of 7




concedes in its response that the defendant does not appear to pose a danger to society upon

release. The court, then, finds that this requirement is satisfied in this case.

       Finally, the applicable Section 3553(a) factors do not compel a contrary conclusion.

Those factors are: (1) the nature of the offense and the defendant’s personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offenses; (3)

the need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable Guideline sentence; and (6) the need to avoid unwarranted

sentence disparities among similarly-situated defendants. 18 U.S.C. § 3553(a)(1)-(6). To

be sure, defendant’s offenses are serious. Nonetheless, the seriousness of those offenses

was reflected in the sentence that he received and largely served. The defendant has served

nearly 18 years in prison, or over 86 percent of his sentence factoring in earned good-time

credit, which is sufficient to serve the goals of incapacitation, deterrence, retribution, and

rehabilitation.

       In summary, the court concludes in its discretion that extraordinary and compelling

reasons warrant the reduction of the defendant’s sentence to time served pursuant to

Section 3582(c)(1)(A) and that the defendant’s significant medical conditions outweigh the

need for continued incarceration under the circumstances presented here. The motion is

granted.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s

emergency motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc.

                                               6
      Case 2:03-cr-20013-JWL-JPO Document 368 Filed 10/09/20 Page 7 of 7




364) is hereby granted. The court reduces defendant’s sentence to time served. The

defendant will begin serving his previously imposed term of supervised release. All

previously imposed terms and conditions of defendant’s supervised release remain in

effect.



          IT IS SO ORDERED.


          Dated this 9th day of October, 2020, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                               7
